705 S.E.2d 392 (2011)
ASHEVILLE JET
v.
CITY OF ASHEVILLE.
No. 84P10-1.
Supreme Court of North Carolina.
February 3, 2011.
Sarah Patterson Brison, for Asheville Jet, Inc.
*393 James R. Morgan, Jr., for Asheville Regional Airport Authority.
Robert Thomas Numbers, II.
Jacqueline D. Grant.
Robert W. Oast, Jr., City Attorney, for The City of Asheville.
Kelly Whitlock, Associate City Attorney.
The following order has been entered on the motion filed on the 24th of January 2011 by Defendant to Withdraw Petitions for Discretionary Review and Notices of Appeal:
"Motion Allowed by order of the Court in conference, this the 3rd of February 2011."